In The
                               Court of Appeals
                     Seventh District of Texas at Amarillo

                           ________________________

                               No. 07-13-0036-CR
                           ________________________
                                       
                            JOHN MURPHY, APPELLANT

                                      V.

                         THE STATE OF TEXAS, APPELLEE
                                       

                                       
                   On Appeal from the 361[ST] District Court
                             Brazos County, Texas
Trial Court No. 11-00935-CRF-361, Honorable Harold "Bob" Towslee, Presiding

                                       
                               February 20, 2013
                                       
                              MEMORANDUM OPINION
                                       
                Before Quinn, C.J., and Hancock and Pirtle, JJ.
                                       
	Pursuant to a plea bargain, Appellant, John Murphy, was convicted of injury to a child, elderly individual, or disabled individual with an affirmative finding on use of a deadly weapon and sentenced to thirty-five years confinement.  The Trial Court's Certification of Defendant's Right of Appeal reflects that Appellant's case is a plea bargain case, that he has no right of appeal and that he waived the right of appeal.  The certification notwithstanding, Appellant's counsel filed a notice of appeal challenging the conviction.  
	By letter dated January 16, 2013, the transferor court notified Appellant's counsel of the consequences of the certification and invited him to file a response showing grounds for continuing the appeal on or before February 6, 2013, noting that failure to do so would result in dismissal of the appeal.  
	Counsel did not file a response.  Consequently, we have no alternative but to dismiss this appeal based on the certification signed by the trial court.  See Tex. R. App. P. 25.2(d).
							Patrick A. Pirtle
							      Justice


Do not publish.